 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentation exists.After some years of experience the Boardconcluded that an informal claim to representation was not entitledto the same weight accorded a written claim in the petition, whichwould set in motion the Board's machinery for the prompt investiga-tion of the substantiality of the alleged claim.The Board thereforeheld in theGeneral Electric X-raycase that a naked claim to repre-sentation must be followed by a petition within 10 days toprevent acontract signed in the interim from operating as a bar to an election.In the instant case the majority holds for the first time that aPetitioner need make no claim of majoritystatus.It is sufficient, themajority finds, that the Petitioner notify the Employer of an intentionto file a petition. I do not believe that a contract, duly executed byan employer and an incumbent representative of its employees, shouldbe held in abeyance merely because another union indicates that it willfile a petition.It seems tome that the least this Boardshould requirefor the disruption of a going bargaining relationshipis a clear state-ment by the Petitioner that it does, in fact, represent a substantialnumber of employees, followed by an actual petition, supported by a30-percent showing of interest, within 10 days. It should be of funda-mentalinterest to this Board, as I said in my dissenting opinion in theEssex Wirecase ,° that "contracts are not nullified without aclear andsubstantialcontest between claimants to majority representation at thetime of the execution of the agreement."7 Essex Wire Corporation,102 NLRB 332,at 336.ALLSTATE INSURANCE COMPANYandINSURANCE AGENTS' INTERNA-TIONAL UNION,AFL, PETITIONER.CaseNo.'7-RC-2406.July 29,1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Myron K. Scott, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.1The request of the Employer for oral argument is denied because the record and thebriefs clearly set forth the positions of the parties.The Employer'smotion to dismiss because the organizing committee of the Petitionerhas not complied with Section 9 (f), (g), and(h) of the Actis denied.The organizingcommittee is an auxiliary arm of the International,established for organizing purposes,and need not comply.Grand Central Aircraft Co., Inc.,106 NLRB 358.109 NLRB No. 93. ALLSTATE INSURANCE COMPANY5793.The Employer contends that insurance agents are independentcontractors and moved to dismiss on this ground.The Petitionerargues that they are employees.There are four kinds of insurance agents : Direct agents, who sellin a metropolitan area, working out of a district service office orbranch office; county agents, who sell in a rural area, working out oftheir homes; retail agents, who spend 30 percent of their required 52hours a week in a Sears Roebuck store booth and the remainder sellingoutside the store; and part-time agents, who work out of their homesand sell only in their spare time.Insurance agents have a certain latitude in performing their serv-ices.They sign a written contract of employment with the Employer,which either party can terminate at any time.They arrange theirown working hours (except retail agents who are required to work 52hours), decide whatcallsthey will make, adopt their own methods ofapproach, are paid on a commission basis, pay for secretarial serviceand other services such as advertising, and buy any gifts to customerssuch as matches or holders for documents.The employer-employee relationship is indicated, however, by otherfactors.The Employer presents the agents with unilaterally drawncontracts at the beginning of their employment and amendments dur-ing employment changing territory, hours, or compensation whichinsurance agents must sign or seek jobs elsewhere.As stated above,either party may terminate at any time and the Employer has termi-nated such contracts for misconduct, such as drinking or misap-propriating funds.The Employer, under a sales manageror assist-ant salesmanager, conducts a period of training for agents at thebeginning of their employment. It also prepares and issues to agentsvarious instructional memoranda and manuals regarding workingprocedures, which are not necessarily to be rigidly followed.TheEmployer institutes production programs and requires the agents tomeet certain standards with respect to the amount of sales.Membersof the Employer's management staff handle complaints regardingagents.The record shows that at least one agent was transferred toanother geographical territory, contrary to his wishes.Except forcounty agents, who may sell anywhere in the State, other agents arerestricted to a certain territory, the Employer reserving in the em-ployment contract the option to change.All payments of money areheld by the agents in trust for the Employer without any deductions,and the agents, in turn, receive paychecks.The Employer prescribesthe amounts and methods for payment of premiums. It furnishescertain application blanks and circulars, and selects which secretarialservicewill be used by agents. The Employer deducts from theagents' paychecks amounts for withholding tax, social-security, hos-334811-55-vol. 109-38 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDpitalization insurance, group insurance, and the Sears Roebuck profit-sharing plan.Agents also are allowed a 10-percent discount on Searsmerchandise.All agents, except part-time agents, devote their timeexclusively to selling insurance for the Employer and constitute anintegral part of its business.In view of the foregoing, we find that the agents of the Employerare not independent contractors but are employees within the meaningof Section 2 (3) of the Act, and deny the motion of the Employer todismiss .2Accordingly, we find that a question affecting commerceexists concerning the representation of employees of the Employerwithin the meaning of Section 9 (c) (1) and Section 2 (6) and (7) ofthe Act.4.The Petitioner seeks to represent a statewide unit of the Em-ployer's insurance agents in Michigan, including sales trainees, butexcluding part-time agents.The Employer contends that the scopeof the bargaining unit should be companywide, including part-timeagents, but excluding trainees.There is no past bargaining historyfor insurance agents of the Employer.The Employer, a wholly owned subsidiary of Sears, Roebuck & Co.,is an Illinois corporation with its main or home office at Skokie, Illi-nois.It is engaged in the sale of casualty insurance throughout theUnited States and Canada.The home office determines all questionsof policy, both with respect to labor relations and administration.The Employer divides its operations into 26 branches, out of which theagents work.The insurance agents herein involved work out of abranch called the Detroit Branch, which covers the State of Michigan.They are licensed by the State of Michigan.Although, as the Em-ployer urges, the companywide unit is the optimum unit for insuranceagents, we find that a statewide unit of the Employer's insuranceagents in Michigan is also appropriate.The parties disagree as to inclusion in the unit of part-time agentsand sales trainees.They further disagree as to the status of boothmanagers.Part-time agents perform the same duties and have substantially thesame conditions of employment as other insurance agents, with the ex-ception that they are employed full-time in other businesses.Licensedas insurance agents, they work out of their homes and sell insurance atany time that they have an opportunity to make calls.As regularpart-time employees, we include part-time insurance agents in theunit, and find them eligible to vote in the election directed herein.42United Insurance Company,108 NLRB 843.EUnited Insurance Company, supra.4 Lrosowitz, Inc., at al,108 NLRB 1479. ALLSTATE INSURANCE COMPANY581Sales trainees, hired for training purposes, do clerical work in theinsurance sales location in the Sears, Roebuck & Co. retail stores duringtheir training period. In the course of their training, they are notlicensed; they are paid a salary rather than a commission; they maynot necessarily remain in insurance sales work.. As trainees in in-surance sales work, however, they accept premium payments, makeout insurance receipts, and perform other clerical duties in connectionwith selling insurance.Their immediate line of progression is toinsurance agent after a period of 6 months or more of training.Weinclude sales trainees in the insurance agents' unit.'Booth managers are senior insurance agents who, like all insuranceagents, work out of Sears, Roebuck & Co. retail stores.Until January1954, booth managers held meetings at which insurance agents re-ported their sales, instructed trainees, and directed agents, reportingthe progress of agents and the quality of their work to the assistantsalesmanager.For a portion of this period, immediately prior toJanuary 1954, they received as extra compensation an additional $10per month for each agent or trainee under their direction.During the first part of January 1954, at a meeting of booth man-agers, management officials gave booth managers a choice of retainingtheir supervisory duties, and pay therefor, with the prospect of pro-gressing to management jobs (such as assistant sales manager), or ofremaining at the insurance agent level, losing their supervisory dutiesas booth managers and the extra pay therefor. The booth managersdecided to relinquish the extra duties and compensation and remainagents.They retain, however, the title of booth manager. They alsoretain the work of mailing memoranda and other materials to otherinsurance agents.They receive no extra compensation for this duty.On request, as do other agents, they give to the assistant sales managertheir opinions regarding the quality of the work of other agents.Wefind that booth managers are not supervisors and include them withother insurance agents in the unit.We find that all insurance agents of the Employer in Michigan,including sales trainees, regular part-time agents, and booth managers,but excluding office employees, the manager, the assistant managers,the claims examiners, and supervisors as defined in the Act, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]MEMBER PETERSON took no part in the consideration of the aboveDecision and Direction of Election.5lntermountain Telephone Company,79NLRB 715, at p. 719.